Cornell, J.
It is admitted that the defendant is a municipal corporation, invested by its charter with full power, through its city council, to cause to be established from time to time, as rapidly as the convenience of its inhabitants may require, under the direction of the city engineer, the grade of all streets, sidewalks and alleys “ of said city,” etc. ; that, in the exercise of this power, an ordinance was duly passed establishing the grade of that portion of First street adjacent to and along certain land and buildings •of plaintiff, some four feet higher than the natural grade of said land and street, in order to conform to the road-bed of a certain bridge mentioned in the complaint, and that by reason thereof, and of the improvement of said street by the defendant in accordance with such established grade, said property of plaintiff was injuriously affected, and greatly depreciated in value. No claim is made of any unskilfulness or negligence in respect to the manner in which the work so authorized by the ordinance was done. Plaintiff’s right to recover rests upon the sole ground that the city is liable to respond in damages for injuries occasioned by the action of its council in the establishment of the grades of *15its streets, and the improvement of the same in accordance therewith.
Unless expressly so declared by charter or statute, a municipal corporation, clothed with full power to grade and improve its streets, is not liable to property owners for •consequential damages necessarily resulting from the action of its governing body in establishing the grade of a street, •and causing it to be improved in conformity therewith. This proposition is too well settled, both upon principle and .authority, to admit of a discussion. Radcliff’s Exrs. v. Mayor, etc., of Brooklyn, 4 N. Y. 195 ; Callender v. Marsh, 1 Pick. 418; Smith v. Washington, 20 How. 135.
Order affirmed.